Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Status of Claims
Claims 1-13 are pending.

Drawings
In view of the amendments to the claims, the previous objection to the drawings is hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, the newly added limitation “wherein the visible absorbing layer appears black” comes before the limitation “a visible absorbing layer” in line 7. The examiner suggests that, for the sake of clarity, the newly .  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 8 under 35 USC 112(b), the examiner is not persuaded that the amendments to claim 8 are sufficient to overcome the indefinite rejection.
Claim 1 already requires a visible absorbing layer. Claim 8 then states “further comprising a visible absorbing layer”. It is unclear if the visible absorbing layer is intended to be the same visible absorbing layer as claim 1 or if it is intended to be an additional visible absorbing layer.
For purposes of examination, claim 8 is interpreted to refer to the same visible absorbing layer as claim 1 since the present specification does not provide for an additional visible absorbing layer.
The limitation “disposed either nearer or farther from the light incidence surface that the contrast reduction layer” is interpreted to mean that the visible absorbing layer is not the same layer as the contrast reduction layer.

Regarding the rejections of claim 1 and previous claim 14 under 35 USC 103, on pages 7-8 of the remarks filed 12/17/2021, the applicant argues that modifying Fleming to use the black 
The examiner respectfully disagrees.
Fleming teaches that “white ink will scatter infra-red light so that indicia 302 look black when viewed in retroreflected lighting conditions” (see paragraph [0020]). The indicia 302 are the letters of the license plate. These letters are intended to be observable in the visible light range, thus to a person looking at the license plate, and to be observable in the infrared light range, thus to an IR camera system. Since the indicia 302 appear black in retroreflected infrared light, the absorption of near-infrared light by the ink used to color the license plate letters for visible observation will not interfere with the infrared observation of the letters. Therefore, substituting the black ink TTR 1303 for the dark blue ink TTR 1301 in Fleming does not destroy the functionality of Fleming and thus would be obvious to make the change.
The examiner notes that the claimed visible absorbing layer can be patterned and can match the pattern of the contrast reduction layer, thus the inks forming the letters of the license plate can be considered the visible absorbing layer (black ink) and the contrast reduction layer (white ink).

With respect to the rejection of claim 1 under 35 USC 103 in view of Mullen, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mullen (US 2011/0080663), of record, and Yu et al. (US 2016/0282528).

.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 8 under 35 USC 112(a) is hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim is indefinite because it states “further comprising a visible absorbing layer” and it is not clear if this is intended to be the same as the “visible absorbing layer” of claim 1 or if it is an additional layer of the retroreflecting article.
The examiner suggests that claim 8 be changed to the following or similar:

The limitation “wherein the visible absorbing layer absorbs at least 80% of light in the visible band” is redundant with the limitation in claim 1.
The limitation “disposed either nearer or farther from the light incidence surface that the contrast reduction layer” is interpreted to mean that the visible absorbing layer is not the same layer as the contrast reduction layer.
For purposes of examination, claim 8 is interpreted to refer to the same visible absorbing layer as claim 1 since the present specification does not provide for an additional visible absorbing layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming), in view of 3M (Digital License Plate Thermal Transfer Ribbons, Product Bulletin TTR1300, May 2014) of record (hereafter 3M).
Regarding claim 1, Fleming discloses a retroreflecting article having a light incidence surface, comprising: a retroreflecting layer; a contrast reduction layer disposed nearer the light incidence surface than the retroreflecting layer (see at least paragraph [0016], where a light scattering material on at least a portion of retroreflective sheeting is the retroreflecting article with a retroreflecting layer and the light scattering material being a contrast reduction layer); and a visible absorbing layer (see at least paragraph [0020], where a colored ink, such as dark blue TTR1301, is printed on top of the light scattering white ink layer) and that the article operates in the near-infrared (see at least paragraph [0016], where the scattering is wavelength independent and scatters infra-red light).
Fleming does not specifically disclose that the visible absorbing layer appears black.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Fleming to include the teachings of 3M so that the visible absorbing layer appears black for the purpose of substituting another color in place of the dark blue colored ink in order to obtain the desired aesthetic of the license plate.
Fleming as modified by 3M does not specifically disclose that the visible absorbing layer absorbs at least 80% of visible band light and that the contrast reduction layer decreases the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the visible absorbing layer absorbing at least 80% of visible band light and the contrast reduction layer decreasing the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50% include reducing the brightness of the article under retroreflected light without substantially changing its appearance under scattered light (see at least paragraph [0007] of Fleming) and allowing indicia to be visible in scattered light and in retroreflected light (see at least Figs. 3A and 3B and paragraph [0020] of Fleming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming as modified by 3M so that the visible absorbing layer absorbs at least 80% of visible band light and the contrast 

Regarding claim 3, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming also discloses that the contrast reduction layer decreases near-infrared retroreflective efficiency through scattering (see at least paragraph [0016]).

Regarding claim 4, Fleming as modified by 3M discloses all of the limitations of claim 3.
Fleming also discloses that the contrast reduction layer includes a bulk scatterer (see at least paragraph [0017]).

Regarding claim 5, Fleming as modified by 3M discloses all of the limitations of claim 3.
Fleming also discloses that the contrast reduction layer includes a surface scatterer (see at least paragraph [0017]).

Regarding claim 7, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming also discloses that the contrast reduction layer is patterned and includes at least first and second sections (see at least Figs. 3A, 3B, 4A, and 4B and paragraphs [0020] and 
Fleming as modified by 3M does not specifically disclose that the first section absorbs more than 80% of near-infrared light and the second section absorbs less than 80% of near-infrared light.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first section absorbing more than 80% of near-infrared light and the second section absorbing less than 80% of near-infrared light include creating sufficiently high contrast to result in higher license plate read-rate accuracy when the license plates are read by an ALPR system (see at least paragraph [0020] of Fleming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming as modified by 3M so that the first section absorbs more than 80% of near-infrared light and the second section absorbs less than 80% of near-infrared light for the purpose of creating sufficiently high contrast to result in higher license plate read-rate accuracy when the license plates are read by an ALPR system (see at least paragraph [0020] of Fleming).

Regarding claim 8, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming also discloses a visual absorbing layer, disposed either nearer or farther from the light incidence surface than the contrast reduction layer (see at least paragraph [0020], 
Fleming as modified by 3M does not specifically disclose that the visible absorbing layer absorbs at least 80% of visible band light.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the visible absorbing layer absorbing at least 80% of visible band light include allowing indicia to be visible in scattered light and in retroreflected light (see at least Figs. 3A and 3B and paragraph [0020] of Fleming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming as modified by 3M so that the visible absorbing layer absorbs at least 80% of visible band light for the purpose of allowing indicia to be visible in scattered light and in retroreflected light (see at least Figs. 3A and 3B and paragraph [0020] of Fleming).

Regarding claim 12, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming also discloses that the retroreflecting article shows a spatially variant pattern when interrogated with near-infrared light (see at least Figs. 4A and 4B and paragraph [0022], where registration sticker 404 includes a bar code that is visible in retroreflected infra-red light, where the bar code is a spatially variant pattern that is only visible when interrogated with infrared light).

Regarding claim 13, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming as modified by 3M does not specifically disclose that the visible absorbing layer absorbs at least 90% of visible band light.
However, one of ordinary skill in the art would recognize that a black ink would absorb most of the visible light, otherwise it would have a particular hue or would be more of a gray.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Fleming as modified by 3M so that the visible absorbing layer absorbs at least 90% of visible band light for the purpose of ensuring the black ink is as true to black as possible.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of 3M (Digital License Plate Thermal Transfer Ribbons, Product Bulletin TTR1300, May 2014) of record (hereafter 3M) as applied to claim 1 above, and further in view of Nakajima et al. (US 2012/0200710) of record (hereafter Nakajima).
Regarding claim 2, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming as modified by 3M does not specifically disclose that the contrast reduction layer decreases near-infrared retroreflective efficiency through absorption.
However, Nakajima teaches a retroreflective article comprising a retroreflecting layer and an infrared non-transmissive layer (see at least Fig. 1 and paragraphs [0026]-[0028], where cube corner elements 104 are the retroreflecting layer and 112 is the infrared non-transmissive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming as modified by 3M to include the teachings of Nakajima so that the contrast reduction layer decreases near-infrared retroreflective efficiency through absorption for the purpose of substituting one known contrast reduction layer for another in order to appear darker when illuminated by infrared light, thus minimizing the incidence of halation when photographed by an infrared camera (see at least paragraph [0026] of Nakajima).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of 3M (Digital License Plate Thermal Transfer Ribbons, Product Bulletin TTR1300, May 2014) of record (hereafter 3M) as applied to claim 1 above, and further in view of Smithson et al. (US 2010/0151213) of record (hereafter Smithson).
Regarding claim 6, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming as modified by 3M does not specifically disclose that the retroreflecting layer is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections.
However, Smithson teaches a retroreflective article comprising a retroreflecting layer that is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections (see at least Figs. 2-7 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming as modified by 3M to include the teachings of Smithson so that the retroreflecting layer is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections for the purpose of making the article readable by an automatic license plate recognition system (see at least paragraph [0029] of Smithson).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of 3M (Digital License Plate Thermal Transfer Ribbons, Product Bulletin TTR1300, May 2014) of record (hereafter 3M) as applied to claim 1 above, and further in view of Thakkar et al. (US 2013/0114143) of record (hereafter Thakkar).
Regarding claims 9 and 11, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming as modified by 3M does not specifically disclose that the retroreflecting article is conformable or flexible.
However, Thakkar teaches a retroreflecting article (see at least Fig. 1 and the abstract, where the sheet can be retroreflective), wherein the retroreflecting article is conformable or flexible (see at least paragraphs [0033]-[0035], where the land layer of the retroreflective 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming as modified by 3M to include the teachings of Thakkar so that the retroreflecting article is conformable or flexible for the purpose of being able to attach the article to flexible substrates such as fabrics or curved surfaces such as plastic drums or cones (see at least paragraph [0010] of Thakkar).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of 3M (Digital License Plate Thermal Transfer Ribbons, Product Bulletin TTR1300, May 2014) of record (hereafter 3M) as applied to claim 1 above, and further in view of Hews et al. (US 2008/0030854) of record (hereafter Hews).
Regarding claims 10 and 11, Fleming as modified by 3M discloses all of the limitations of claim 1.
Fleming as modified by 3M does not specifically disclose that the retroreflecting article is a tape or is flexible.
However, Hews teaches a retroreflecting article (see at least Fig. 1 and the abstract), wherein the retroreflecting article is a tape and is flexible (see at least the title and the abstract, where the retroreflective article is a retroreflective tape, which can be applied to fabrics such as Gortex, which implies a level of flexibility).
.

Claims 1, 3-5, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming), in view of Takishita et al. (US 2015/0293282) (hereafter Takishita).
Regarding claim 1, Fleming discloses a retroreflecting article having a light incidence surface, comprising: a retroreflecting layer; a contrast reduction layer disposed nearer the light incidence surface than the retroreflecting layer (see at least paragraph [0016], where a light scattering material on at least a portion of retroreflective sheeting is the retroreflecting article with a retroreflecting layer and the light scattering material being a contrast reduction layer); and a visible absorbing layer (see at least paragraph [0020], where a colored ink, such as dark blue TTR1301, is printed on top of the light scattering white ink layer) and that the article operates in the near-infrared (see at least paragraph [0016], where the scattering is wavelength independent and scatters infra-red light).
Fleming does not specifically disclose that the visible absorbing layer appears black and absorbs at least 80% of visible band light.
However, Takishita teaches a near-infrared transmitting black coloring agent that absorbs visible light, appears black, and transmits infrared light (see at least paragraphs [0040]-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Fleming to include the teachings of Takishita so that the visible absorbing layer appears black and absorbs at least 80% of visible band light for the purpose of substituting one known coloring agent for another in order to achieve the desired color of the visible absorbing layer.
 Fleming as modified by Takishita does not specifically disclose that the contrast reduction layer decreases the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the contrast reduction layer decreasing the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50% include reducing the brightness of the article under retroreflected light without substantially changing its appearance under scattered light (see at least paragraph [0007] of Fleming) and allowing indicia to be visible in scattered light and in retroreflected light (see at least Figs. 3A and 3B and paragraph [0020] of Fleming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming as modified by Takishita so that the contrast reduction layer decreases the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50% for the purpose of reducing the 

Regarding claim 3, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming also discloses that the contrast reduction layer decreases near-infrared retroreflective efficiency through scattering (see at least paragraph [0016]).

Regarding claim 4, Fleming as modified by Takishita discloses all of the limitations of claim 3.
Fleming also discloses that the contrast reduction layer includes a bulk scatterer (see at least paragraph [0017]).

Regarding claim 5, Fleming as modified by Takishita discloses all of the limitations of claim 3.
Fleming also discloses that the contrast reduction layer includes a surface scatterer (see at least paragraph [0017]).

Regarding claim 7, Fleming as modified by Takishita discloses all of the limitations of claim 1.

Fleming as modified by Takishita does not specifically disclose that the first section absorbs more than 80% of near-infrared light and the second section absorbs less than 80% of near-infrared light.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first section absorbing more than 80% of near-infrared light and the second section absorbing less than 80% of near-infrared light include creating sufficiently high contrast to result in higher license plate read-rate accuracy when the license plates are read by an ALPR system (see at least paragraph [0020] of Fleming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming as modified by Takishita so that the first section absorbs more than 80% of near-infrared light and the second section absorbs less than 80% of near-infrared light for the purpose of creating sufficiently high contrast to result in higher license plate read-rate accuracy when the license plates are read by an ALPR system (see at least paragraph [0020] of Fleming).

Regarding claim 8, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming also discloses a visual absorbing layer, disposed either nearer or farther from the light incidence surface than the contrast reduction layer (see at least paragraph [0020], where the colored ink is the visual absorbing layer and is disposed nearer the light incidence surface than the contrast reduction layer since it is printed on top of the light scattering white ink).
Takishita also teaches that the visible absorbing layer absorbs at least 80% of visible band light (see at least paragraph [0042], where transmission in the visible band 400 to 650 nm is 20% or less).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Fleming as modified by Takishita to include the further teachings of Takishita so that the visible absorbing layer absorbs at least 80% of visible band light for the purpose of substituting one known coloring agent for another in order to achieve the desired color of the visible absorbing layer.

Regarding claim 12, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming also discloses that the retroreflecting article shows a spatially variant pattern when interrogated with near-infrared light (see at least Figs. 4A and 4B and paragraph [0022], where registration sticker 404 includes a bar code that is visible in retroreflected infra-red light, 

Regarding claim 13, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming as modified by Takishita does not specifically disclose that the visible absorbing layer absorbs at least 90% of visible band light.
However, one of ordinary skill in the art would recognize that a black ink would absorb most of the visible light, otherwise it would have a particular hue or would be more of a gray.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Fleming as modified by Takishita so that the visible absorbing layer absorbs at least 90% of visible band light for the purpose of ensuring the black ink is as true to black as possible.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of Takishita et al. (US 2015/0293282) (hereafter Takishita) as applied to claim 1 above, and further in view of Nakajima et al. (US 2012/0200710) of record (hereafter Nakajima).
Regarding claim 2, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming as modified by Takishita does not specifically disclose that the contrast reduction layer decreases near-infrared retroreflective efficiency through absorption.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming as modified by Takishita to include the teachings of Nakajima so that the contrast reduction layer decreases near-infrared retroreflective efficiency through absorption for the purpose of substituting one known contrast reduction layer for another in order to appear darker when illuminated by infrared light, thus minimizing the incidence of halation when photographed by an infrared camera (see at least paragraph [0026] of Nakajima).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of Takishita et al. (US 2015/0293282) (hereafter Takishita) as applied to claim 1 above, and further in view of Smithson et al. (US 2010/0151213) of record (hereafter Smithson).
Regarding claim 6, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming as modified by Takishita does not specifically disclose that the retroreflecting layer is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming as modified by Takishita to include the teachings of Smithson so that the retroreflecting layer is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections for the purpose of making the article readable by an automatic license plate recognition system (see at least paragraph [0029] of Smithson).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of Takishita et al. (US 2015/0293282) (hereafter Takishita) as applied to claim 1 above, and further in view of Thakkar et al. (US 2013/0114143) of record (hereafter Thakkar).
Regarding claims 9 and 11, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming as modified by Takishita does not specifically disclose that the retroreflecting article is conformable or flexible.
However, Thakkar teaches a retroreflecting article (see at least Fig. 1 and the abstract, where the sheet can be retroreflective), wherein the retroreflecting article is conformable or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming as modified by Takishita to include the teachings of Thakkar so that the retroreflecting article is conformable or flexible for the purpose of being able to attach the article to flexible substrates such as fabrics or curved surfaces such as plastic drums or cones (see at least paragraph [0010] of Thakkar).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) in view of Takishita et al. (US 2015/0293282) (hereafter Takishita) as applied to claim 1 above, and further in view of Hews et al. (US 2008/0030854) of record (hereafter Hews).
Regarding claims 10 and 11, Fleming as modified by Takishita discloses all of the limitations of claim 1.
Fleming as modified by Takishita does not specifically disclose that the retroreflecting article is a tape or is flexible.
However, Hews teaches a retroreflecting article (see at least Fig. 1 and the abstract), wherein the retroreflecting article is a tape and is flexible (see at least the title and the abstract, where the retroreflective article is a retroreflective tape, which can be applied to fabrics such as Gortex, which implies a level of flexibility).
.

Claims 1-2, 11, and 13 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 2011/0080637) of record (hereafter Mullen), in view of Yu et al. (US 2016/0282528) (hereafter Yu).
Regarding claim 1, Mullen discloses a retroreflecting article having a light incidence surface (see at least the abstract and Fig. 3), comprising: a retroreflecting layer, the retroreflecting layer retroreflecting at least a portion of near-infrared light (see at least Fig. 3 and paragraph [0025], where 302 are the retroreflective elements); a contrast reduction layer disposed nearer the light incidence surface than the retroreflecting layer (see at least Fig. 3 and paragraph [0025], where top layer 330 is the contrast reduction layer, since it blocks visible and infrared light, thus reducing contrast between them); and a visible absorbing layer (see at least Fig. 3 and paragraph [0025], where top layer 330 is also the visible absorbing layer).
Mullen also discloses that the top layer 330 comprises a wave-band selective material that has a value of transmittance in the UV waveband higher than the value of transmittance in the visible waveband (see at least paragraph [0024]).
Mullen does not specifically disclose that the visible absorbing layer appears black.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Mullen to include the teachings of Yu so that the visible absorbing layer appears black for the purpose of substituting a known wave-band selective material in order to obtain predictable results such as the desired color while transmitting UV.
Mullen as modified by Yu does not specifically disclose that the visible absorbing layer absorbs at least 80% of visible band light and that the contrast reduction layer decreases the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the visible absorbing layer absorbing at least 80% of visible band light and the contrast reduction layer decreasing the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50% include suppressing retroreflection of visible and infrared light in order to operate the retroreflecting article in the UV (see at least paragraphs [0024]-[0025] of Mullen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullen as modified by Yu so that the visible absorbing layer absorbs at least 80% of visible band light and the contrast reduction layer decreases the near-infrared retroreflective efficiency of the retroreflecting layer 

Regarding claim 2, Mullen as modified by Yu discloses all of the limitations of claim 1.
Mullen also discloses that the contrast reduction layer decreases the near-infrared retroreflective efficiency through absorption (see at least paragraph [0004]).

Regarding claim 11, Mullen as modified by Yu discloses all of the limitations of claim 1.
Mullen also discloses that the retroreflecting article is flexible (see at least paragraph [0004]).

Regarding claim 13, Mullen as modified by Yu discloses all of the limitations of claim 1.
Mullen as modified by Yu does not specifically disclose that the visible absorbing layer absorbs at least 90% of visible band light.
However, one of ordinary skill in the art would recognize that a black colorant would absorb most of the visible light, otherwise it would have a particular hue or would be more of a gray.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the visible absorbing layer absorbing at least 90% of visible band light include suppressing retroreflection of visible light in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retroreflecting article of Mullen as modified by Yu so that the visible absorbing layer absorbs at least 90% of visible band light for the purpose of ensuring the black colorant is as true to black as possible and for the purpose of suppressing retroreflection of visible light in order to operate the retroreflecting article in the UV (see at least paragraphs [0024]-[0025] of Mullen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/30/2021